DETAILED ACTION

  This Non-Final Office action is responsive to applicant’s filing of Application No. 
16/571,458 on September 16, 2019. Claims 1-14 are pending examined.

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 			    Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on September 16, 2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

		
			Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
providing recovery plans for the delay problems occurring at the manufacturing site. This is an abstract mental process which can be performed in the human mind or via pen and paper. The claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception - Yes - mental process). 
 	Taking Independent claim 1 as an example, claim 1 recites:
	a record of time spent on production for each item and process ([Paragraph 0071]); 
 	a production facility of which usage is planned and assumed work time thereof for each item and process; and
calculate, for each item and process, an index indicating a risk of a delay using the time spent on production and the production facility of which usage is planned and the assumed work time thereof for each item and process. This concept falls into the category of methods of organizing human activities.
 	The step or function to calculate as drafted is directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of a generic processor. Other than the recitation of “a recovery scenario generating unit”, nothing in the claimed steps precludes the step from practically being performed in the mind. 
The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea. The claim recite the additional elements of “a 
	The claims do not integrate the abstract idea into a practical application. The claims recite combination of additional elements including the recovery scenario generating unit to perform the calculated step. The generic recovery scenario generating unit recited at a high level of generality merely performs generic computer functions of receiving and processing data. The generic data merely apply the abstract idea using generic computer components. The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claim does not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims do no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 
	As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible (Provide Inventive Concept - No).  The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
The remaining independent claim 8 falls short the 35 USC 101 requirement under the same rationale. Claim 8 does not contain structures to provide a significantly more than the abstract idea. 
	The dependent claims 2-7, 9-14 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the 


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saneyoshi et al (US Publication No. 2020/0058081 A1, hereinafter Saneyoshi) in view of Chen et al (US Publication No. 20110040596 A1, hereinafter Chen).
 	Regarding claims 1 and 8, Saneyoshi teaches a production planning support system (title). In so doing, Saneyoshi teaches:
	a record of time spent on production for each item and process ([Paragraph 0108]); 

a recovery scenario generating unit configured to calculate, for each item and process, an index indicating a risk of a delay using the time spent on production and the production facility of which usage is planned and the assumed work time thereof for each item and process. However, Chen in the same field of endeavor teaches a method for identifying production bottlenecks or delays for a product production and finding possible production risks associated with the on the production. Note Paragraph 0037 of Chen. It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to have modified the disclosures of Soneyoshi to incorporate the teachings of Chen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.
 	                                                        
	Allowable Subject Matter
 	Claims 2-7, and 9-14 are objected to as being dependent upon rejected base claims 1 and 8, but would be allowable if rewritten to overcome the 101 rejection and rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Conclusion
See the attached PTO 892 form.
	a. Lu (U.S. Patent No. 7,039,479) discloses a method to provide a novel production planning system that manages the production activities of components, half products and finished products according to correct planning of production of components, half products and finished products.
	b. Inoue et al (U.S. Application No. 2009/0292381) discloses a production plan data containing an ordered production article and a forecast production article. 
	c. Urano (U.S. Application No. 20090118854) discloses a production planning support method and a system to support the production planning of products having the parts different in procurement lead time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Romain Jeanty/Primary Examiner, Art Unit 3623